

	

		II

		109th CONGRESS

		1st Session

		S. 1439

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. McCain (for himself

			 and Mr. Dorgan) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To provide for Indian trust asset

		  management reform and resolution of historical accounting claims, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Indian Trust Reform Act of

			 2005.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					TITLE I—Settlement of Litigation claims

					Sec. 101. Findings.

					Sec. 102. Definitions.

					Sec. 103. Individual Indian Accounting Claim Settlement

				Fund.

					Sec. 104. General distribution.

					Sec. 105. Claims relating to share determination.

					Sec. 106. Claims relating to method of valuation.

					Sec. 107. Claims relating to constitutionality.

					Sec. 108. Attorneys' fees.

					Sec. 109. Waiver and release of claims.

					Sec. 110. Effect of title.

					TITLE II—Indian Trust Asset Management Policy Review

				Commission

					Sec. 201. Establishment.

					Sec. 202. Membership.

					Sec. 203. Meetings and procedures.

					Sec. 204. Duties.

					Sec. 205. Powers.

					Sec. 206. Commission personnel matters.

					Sec. 207. Exemption from FACA.

					Sec. 208. Authorization of appropriations.

					Sec. 209. Termination of Commission.

					TITLE III—Indian Trust Asset Management Demonstration Project

				Act

					Sec. 301. Short title.

					Sec. 302. Definitions.

					Sec. 303. Establishment of demonstration project; selection of

				participating Indian tribes.

					Sec. 304. Indian trust asset management plan.

					Sec. 305. Effect of title.

					TITLE IV—Fractional interest purchase and consolidation

				program

					Sec. 401. Fractional interest program.

					TITLE V—Restructuring Bureau of Indian Affairs and Office of

				Special Trustee

					Sec. 501. Purpose.

					Sec. 502. Definitions.

					Sec. 503. Under Secretary for Indian Affairs.

					Sec. 504. Transfer of functions of Assistant Secretary for

				Indian Affairs.

					Sec. 505. Office of Special Trustee for American

				Indians.

					Sec. 506. Hiring preference.

					Sec. 507. Authorization of appropriations.

					TITLE VI—Audit of Indian trust funds

					Sec. 601. Audits and reports.

					Sec. 602. Authorization of appropriations.

				

			ISettlement of Litigation claims

			101.FindingsCongress finds that—

				(1)Congress has appropriated tens of millions

			 of dollars for purposes of providing an historical accounting of funds held in

			 Individual Indian Money accounts;

				(2)as of the date of enactment of this Act,

			 the efforts of the Federal Government in conducting historical accounting

			 activities have provided information regarding the feasibility and cost of

			 providing a complete historical accounting of IIM account funds;

				(3)in the case of many IIM accounts, a

			 complete historical accounting—

					(A)may be impossible because necessary records

			 and accounting data are missing or destroyed;

					(B)may take several years to perform even if

			 necessary records are available;

					(C)may cost the United States hundreds of

			 millions and possibly several billion dollars; and

					(D)may be impossible to complete before the

			 deaths of many elderly IIM account beneficiaries;

					(4)without a complete historical accounting,

			 it may be difficult or impossible to ascertain the extent of losses in an IIM

			 account as a result of accounting errors or mismanagement of funds, or the

			 correct amount of interest accrued or owned on the IIM account;

				(5)the total cost to the United States of

			 providing a complete historical accounting of an IIM account may exceed—

					(A)the current balance of the IIM

			 account;

					(B)the total sums of money that have passed

			 through the IIM account; and

					(C)the enforceable liability of the United

			 States for losses from, and interest in, the IIM account;

					(6)(A)the delays in obtaining an accounting and

			 in pursuing accounting claims in the case styled Cobell v. Norton, Civil Action

			 No. 96–1285 (RCL) in the United States District Court for the District of

			 Columbia, have created a great hardship on IIM account beneficiaries;

			 and

					(B)many beneficiaries and their

			 representatives have indicated that they would rather receive monetary

			 compensation than experience the continued frustration and delay associated

			 with an accounting of transactions and funds in their IIM accounts;

					(7)it is appropriate for Congress, taking into

			 consideration the findings under paragraphs (1) through (6), to provide

			 benefits that are reasonably calculated to be fair and appropriate in lieu of

			 performing an accounting of an IIM account, or assuming liability for errors in

			 such an accounting, mismanagement of IIM account funds (including undetermined

			 amounts of interest in IIM accounts, losses in which may never be discovered or

			 quantified if a complete historical accounting cannot be performed), or breach

			 of fiduciary duties with respect to the administration of IIM accounts, in

			 order to transmute claims by the beneficiaries of IIM accounts for undetermined

			 or unquantified accounting losses and interest to a fixed amount to be

			 distributed to the beneficiaries of IIM accounts;

				(8)in determining the amount of the payments

			 to be distributed as described in paragraph (7), Congress should take into

			 consideration, in addition to the factors described in paragraphs (1) through

			 (6)—

					(A)the risks and costs to IIM account

			 beneficiaries, as well as any delay, associated with the litigation of claims

			 that will be resolved by this title; and

					(B)the benefits to IIM account beneficiaries

			 available under this title;

					(9)the situation of the Osage Nation is unique

			 because, among other things, income from the mineral estate of the Osage Nation

			 is distributed to individuals through headright interests that belong not only

			 to members of the Osage Nation, but also to members of other Indian tribes, and

			 to non-Indians; and

				(10)due to the unique situation of the Osage

			 Nation, the Osage Nation, on its own behalf, has filed various actions in

			 Federal district court and the United States Court of Federal Claims seeking

			 accountings, money damages, and other legal and equitable relief

				102.DefinitionsIn this title:

				(1)Accounting

			 claimThe term

			 accounting claim means any claim for an historical accounting of a

			 claimant against the United States under the Litigation.

				(2)ClaimantThe term claimant means any

			 beneficiary of an IIM account (including an heir of such a beneficiary) that

			 was living on the date of enactment of the American Indian Trust Fund

			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).

				(3)IIM

			 accountThe term IIM

			 account means an Individual Indian Money account administered by the

			 Bureau of Indian Affairs.

				(4)LitigationThe term Litigation means the

			 case styled Cobell v. Norton, Civil Action No. 96–1285 (RCL) in the United

			 States District Court for the District of Columbia.

				(5)SecretaryThe term Secretary means the

			 Secretary of the Treasury.

				(6)Settlement

			 FundThe term

			 Settlement Fund means the fund established by section

			 103(a).

				(7)Special

			 MasterThe term Special

			 Master means the special master appointed by the Secretary under section

			 103(b) to administer the Settlement Fund.

				103.Individual Indian

			 Accounting Claim Settlement Fund

				(a)Establishment

					(1)In

			 generalThere is established

			 in the general fund of the Treasury a fund, to be known as the

			 Individual Indian Accounting Claim Settlement Fund.

					(2)Initial

			 depositThe Secretary shall

			 deposit into the Settlement Fund to carry out this title not less than

			 $__,000,000,000 from funds appropriated under

			 section 1304 of title 31, United States Code.

					(b)Special

			 MasterAs soon as practicable

			 after the date of enactment of this Act, the Secretary shall appoint a Special

			 Master to administer the Settlement Fund in accordance with this title.

				(c)Distribution

					(1)In

			 generalThe Special Master

			 shall use not less than 80 percent of amounts in the Settlement Fund to make

			 payments to claimants in accordance with section 104.

					(2)Method of

			 valuation and constitutional claimsThe Special Master may use not to exceed 12

			 percent of amounts in the Settlement Fund to make payments to claimants

			 described in—

						(A)section 106; or

						(B)section 107.

						(3)Attorneys'

			 feesThe Special Master may

			 use not to exceed __ percent of amounts in the

			 Settlement Fund to make payments to claimants for attorneys' fees in accordance

			 with section 108.

					(d)Costs of

			 administrationThe Secretary

			 may use not more than __ percent of amounts in

			 the Settlement Fund to pay the costs of—

					(1)administering the Settlement Fund;

			 and

					(2)otherwise carrying out this title.

					104.General

			 distribution

				(a)Payments to

			 claimants

					(1)In

			 generalNot later than 1 year

			 after the date on which the Secretary publishes in the Federal Register the

			 regulations described in subsection (d), the Special Master shall distribute to

			 each claimant from the Settlement Fund an amount equal to the sum of—

						(A)the per capita share of the claimant of

			 $__,000,000,000 of the amounts described in

			 section 103(c)(1); and

						(B)of

			 $__,000,000,000 of the amounts described in

			 section 103(c)(1), the additional share of the claimant, to be determined in

			 accordance with a formula established by the Secretary under subsection

			 (d)(1).

						(2)Heirs of

			 claimants

						(A)In

			 generalAn heir of a claimant

			 shall receive the entire amount distributed to the claimant under paragraphs

			 (1) and (3).

						(B)Multiple

			 heirsIf a claimant has more

			 than 1 heir, the amount distributed to the claimant under paragraphs (1) and

			 (3) shall be divided equally among the heirs of the claimant.

						(3)Residual

			 amountsAfter making each

			 distribution required under sections 106, 107, and 108, the Special Master

			 shall distribute to claimants the remainder of the amounts described in

			 paragraphs (2) and (3) of section 103(c), in accordance with paragraph

			 (1)(B).

					(b)Requirement for

			 distributionThe Special

			 Master shall not make a distribution to a claimant under subsection (a) until

			 the claimant executes a waiver and release of accounting claims against the

			 United States in accordance with section 109.

				(c)Location of

			 claimants

					(1)Responsibility

			 of Secretary of the InteriorThe Secretary of the Interior shall provide

			 to the Special Master any information, including IIM account information, that

			 the Special Master determines to be necessary to—

						(A)identify any claimant under this title;

			 or

						(B)apply a formula established by the

			 Secretary under subsection (d).

						(2)Claimants of

			 unknown location

						(A)In

			 generalThe Special Master

			 shall deposit in an account, for future distribution, amounts under this title

			 for each claimant who—

							(i)is entitled to receive a distribution under

			 this title, as determined by the Special Master; and

							(ii)has not been located by the Special Master

			 as of the date on which a distribution is required under subsection

			 (a)(1).

							(B)Location of

			 claimants

							(i)Responsibility

			 of Secretary of the InteriorThe Secretary of the Interior shall provide

			 to the Special Master any information and assistance necessary to locate a

			 claimant described in subparagraph (A)(ii).

							(ii)ContractsThe Special Master may enter into contracts

			 with an Indian tribe or an organization representing individual Indians in

			 order to locate a claimant described in subparagraph (A)(ii).

							(d)Regulations

					(1)In

			 generalThe Secretary shall

			 promulgate any regulations that the Secretary determines to be necessary to

			 carry out this title, including regulations establishing a formula to determine

			 the share of each claimant of payments under subsection (a)(1).

					(2)Factors for

			 considerationIn developing

			 the formula described in paragraph (1), the Secretary shall take into

			 consideration the amount of funds that have passed through the IIM account of

			 each claimant during the period beginning on January 1, 1980, and ending on

			 December 31, 2005, or another period, as the Secretary determines to be

			 appropriate.

					105.Claims relating to

			 share determination

				(a)In

			 generalSubject to subsection

			 (b), any claimant may seek judicial review of the determination of the Special

			 Master with respect to the amount of a share payment of a claimant under

			 section 104(a)(1).

				(b)RequirementsA claimant shall file a claim under

			 subsection (a)—

					(1)not later than 180 days after the date of

			 receipt of a notice by the claimant under subsection (c); and

					(2)in the United States district court for the

			 district in which the claimant resides.

					(c)NoticeThe Secretary shall provide to each

			 claimant a notice of the right of any claimant to seek judicial review of a

			 determination of the Special Master with respect to the amount of the share

			 payment of the claimant under section 105.

				(d)Subsequent

			 appealsA claim relating to a

			 determination of a United States district court relating to an appeal under

			 subsection (a) shall be filed only in the United States Court of Appeals for

			 the District of Columbia.

				106.Claims relating to

			 method of valuation

				(a)In

			 generalNot later than 1 year

			 after the date of enactment of this Act, a claimant may seek judicial review of

			 the method of distribution of a payment to the claimant under section

			 104(a).

				(b)RequirementsA claim under subsection (a)—

					(1)shall not be filed as part of a class

			 action claim against any party; and

					(2)shall be filed only in the United States

			 Court of Federal Claims.

					(c)Available

			 amounts

					(1)In

			 generalThe Special Master

			 shall use only amounts described in section 103(c)(2)(A) to satisfy an award

			 under a claim under this section.

					(2)Payments to

			 claimantsA claimant that

			 files a claim under this subsection shall not be eligible to receive a

			 distribution under section 104(a).

					(d)Effect of

			 claimThe filing of a claim

			 under this section shall be considered to be a waiver by the claimant of any

			 right to an award under section 104.

				107.Claims relating to

			 constitutionality

				(a)In

			 generalAny claimant may seek

			 judicial review in the United States District Court for the District of

			 Columbia of the constitutionality of the application of this title to an

			 individual claimant.

				(b)Procedure

					(1)Judicial

			 panelA claim under this

			 section shall be determined by a panel of 3 judges, to be appointed by the

			 chief judge of the United States District Court for the District of

			 Columbia.

					(2)Consolidation

			 of claims

						(A)In

			 generalThe judicial panel

			 may consolidate claims under this section, as the judicial panel determines to

			 be appropriate.

						(B)Prohibition of

			 class action casesA claim

			 under this section shall not be filed as part of a class action claim against

			 any party.

						(3)DeterminationThe judicial panel may award a claimant

			 such relief as the judicial panel determines to be appropriate, including

			 monetary compensation.

					(c)Available

			 amounts

					(1)In

			 generalThe Special Master

			 shall use only amounts described in section 103(c)(2)(B) to satisfy an award

			 under a claim under this section.

					(2)Payments to

			 claimantsA claimant that

			 files a claim under this subsection shall not be eligible to receive a

			 distribution under section 104(a).

					(d)Effect of

			 claimThe filing of a claim

			 under this section shall be considered to be a waiver by the claimant of any

			 right to an award under section 104.

				108.Attorneys'

			 fees

				(a)In

			 generalThe Special Master

			 may use amounts described in section 103(c)(3) to make payments to claimants

			 for costs and attorneys' fees incurred under the Litigation before the date of

			 enactment of this Act, or in connection with a claim under section 104, at a

			 rate not to exceed $__ per hour.

				(b)Requirements

					(1)In

			 generalThe Special Master

			 may make a payment under subsection (a) only if, as of the date on which the

			 Special Master makes the payment, the applicable costs and attorneys' fees have

			 not been paid by the United States pursuant to a court order.

					(2)Action by

			 attorneysTo receive a

			 payment under subsection (a), an attorney of the claimant shall submit to the

			 Special Master a written claim for costs or fees under the Litigation.

					109.Waiver and release

			 of claims

				(a)In

			 generalIn order to receive

			 an award under this title, a claimant shall execute and submit to the Special

			 Master a waiver and release of claims under this section.

				(b)ContentsA waiver and release under subsection (a)

			 shall contain a statement that the claimant waives and releases the United

			 States (including any officer, official, employee, or contractor of the United

			 States) from any legal or equitable claim under Federal, State, or other law

			 (including common law) relating to any accounting of funds in the IIM account

			 of the claimant on or before the date of enactment of this Act.

				110.Effect of

			 title

				(a)Substitution of

			 benefits

					(1)In

			 generalThe benefits provided

			 under this title shall be considered to be provided in lieu of any claims under

			 Federal, State, or other law originating before the date of enactment of this

			 Act for—

						(A)losses as a result of accounting errors

			 relating to funds in an IIM account;

						(B)mismanagement of funds in an IIM account;

			 or

						(C)interest accrued or owed in connection with

			 funds in an IIM account.

						(2)Limitation of

			 claimsExcept as provided in

			 this title, and notwithstanding any other provision of law, a claimant shall

			 not maintain an action in any Federal, State, or other court for an accounting

			 claim originating before the date of enactment of this Act.

					(3)Jurisdiction of

			 courts

						(A)In

			 generalExcept as otherwise

			 provided in this title, no court shall have jurisdiction over a claim filed by

			 an individual or group for the historical accounting of funds in an IIM account

			 on or before the date of enactment of this Act, including any such claim that

			 is pending on the date of enactment of this Act.

						(B)LimitationThis paragraph does not prevent a court

			 from ordering an accounting in connection with an action relating to the

			 mismanagement of trust resources that are not funds in an IIM account on or

			 before the date of enactment of this Act.

						(b)Acceptance as

			 waiverThe acceptance by a

			 claimant of a benefit under this title shall be considered to be a waiver by

			 the claimant of any accounting claim that the claimant has or may have relating

			 to the IIM account of the claimant.

				(c)Receipt of

			 payments have no impact on benefits under other Federal programsThe receipt of a payment by a claimant

			 under this title shall not be—

					(1)subject to Federal or State income tax;

			 or

					(2)treated as benefits or otherwise taken into

			 account in determining the eligibility of the claimant for, or the amount of

			 benefits under, any other Federal program, including the social security

			 program, the medicare program, the medicaid program, the State children's

			 health insurance program, the food stamp program, or the Temporary Assistance

			 for Needy Families program.

					(d)Certain

			 claimsNothing in this title

			 precludes any court from granting any legal or equitable relief in an action by

			 an Indian tribe or Indian nation against the United States, or an officer of

			 the United States, filed or pending on or before the date of enactment of this

			 Act, seeking an accounting, money damages, or any other relief relating to a

			 tribal trust account or trust asset or resource.

				IIIndian trust asset management policy review

			 commission

			201.Establishment

				There is established a commission, to be

			 known as the Indian Trust Asset Management Policy Review

			 Commission, (referred to in this title as the

			 Commission), for the purposes of—

					(1)reviewing trust asset management laws

			 (including regulations) in existence on the date of enactment of this Act

			 governing the management and administration of individual Indian and Indian

			 tribal trust assets;

					(2)reviewing the management and administration

			 practices of the Department of the Interior with respect to individual Indian

			 and Indian tribal trust assets; and

					(3)making recommendations to the Secretary of

			 the Interior and Congress for improving those laws and practices.

					202.Membership

				(a)In

			 generalThe Commission shall

			 be composed of 12 members, of whom—

					(1)4 shall be appointed by the

			 President;

					(2)2 shall be appointed by the Majority Leader

			 of the Senate;

					(3)2 shall be appointed by the Minority Leader

			 of the Senate;

					(4)2 shall be appointed by the Speaker of the

			 House of Representatives; and

					(5)2 shall be appointed by the Minority Leader

			 of the House of Representatives.

					(b)QualificationsThe membership of the Commission shall

			 include—

					(1)at least 6 members who are representatives

			 of federally recognized Indian tribes with reservation land or other trust land

			 that is managed for—

						(A)grazing;

						(B)fishing; or

						(C)crop, timber, mineral, or other resource

			 production purposes;

						(2)at least 1 member (including any member

			 described in paragraph (1)) who is or has been the beneficial owner of an

			 individual Indian monies account; and

					(3)at least 4 members who have experience

			 in—

						(A)Indian trust resource (excluding a

			 financial resource) management;

						(B)fiduciary investment management;

						(C)financial asset management; and

						(D)Federal law and policy relating to

			 Indians.

						(c)Date of

			 appointments

					(1)In

			 generalThe appointment of a

			 member of the Commission shall be made not later than 90 days after the date of

			 enactment of this Act.

					(2)Failures to

			 appointA failure to make an

			 appointment in accordance with paragraph (1) shall not affect the powers or

			 duties of the Commission if sufficient members are appointed to establish a

			 quorum.

					(d)Term;

			 vacancies

					(1)TermA member shall be appointed for the life of

			 the Commission.

					(2)VacanciesA vacancy on the Commission—

						(A)shall not affect the powers or duties of

			 the Commission; and

						(B)shall be filled in the same manner as the

			 original appointment was made.

						203.Meetings and

			 procedures

				(a)Initial

			 meetingNot later than 150

			 days after the date of enactment of this Act, the Commission shall hold the

			 initial meeting of the Commission to—

					(1)elect a Chairperson; and

					(2)establish procedures for the conduct of

			 business of the Commission, including public hearings.

					(b)Subsequent

			 meetingsThe Commission shall

			 meet at the call of the Chairperson.

				(c)Quorum7 members of the Commission shall

			 constitute a quorum, but a lesser number of members may hold hearings.

				(d)ChairpersonThe Commission shall elect a Chairperson

			 from among the members of the Commission.

				204.Duties

				(a)Reviews and

			 assessmentsThe Commission

			 shall review and assess—

					(1)Federal laws (including regulations)

			 applicable or relating to the management and administration of Indian trust

			 assets; and

					(2)the practices of the Department of the

			 Interior relating to the management and administration of Indian trust

			 assets.

					(b)ConsultationIn conducting the reviews and assessments

			 under subsection (a), the Commission shall consult with—

					(1)the Secretary of the Interior;

					(2)federally recognized Indian tribes;

			 and

					(3)organizations that represent the interests

			 of individual owners of Indian trust assets.

					(c)RecommendationsAfter conducting the reviews and

			 assessments under subsection (a), the Commission shall develop recommendations

			 with respect to—

					(1)changes to Federal law that would improve

			 the management and administration of Indian trust assets by the Secretary of

			 the Interior;

					(2)changes to Indian trust asset management

			 and administration practices that would—

						(A)better protect and conserve Indian trust

			 assets;

						(B)improve the return on those assets to

			 individual Indian and Indian tribal beneficiaries; or

						(C)improve the level of security of individual

			 Indian and Indian tribal money account data and assets; and

						(3)proposed Indian trust asset management

			 standards that are consistent with any Federal law that is otherwise applicable

			 to the management and administration of the assets.

					(d)ReportNot later than 2 years after the date on

			 which the Commission holds the initial meeting, the Commission shall submit to

			 the Committee on Indian Affairs of the Senate, the Committee on Resources of

			 the House of Representatives, and the Secretary of the Interior a report that

			 includes—

					(1)an overview and the results of the reviews

			 and assessments under subsection (a); and

					(2)any recommendations of the Commission under

			 subsection (c).

					205.Powers

				(a)HearingsThe Commission may hold such hearings, meet

			 and act at such times and places, take such testimony, and receive such

			 evidence as the Chairperson determines to be appropriate to carry out this

			 title.

				(b)Information

			 from Federal agencies

					(1)In

			 generalThe Commission may

			 secure directly from a Federal agency such information as the Chairperson

			 determines to be necessary to carry out this title.

					(2)Provision of

			 informationOn request of the

			 Chairperson, the head of a Federal agency shall provide information to the

			 Commission.

					(c)Access to

			 personnelFor purposes of

			 carrying out this title, the Commission shall have reasonable access to staff

			 responsible for Indian trust asset management and administration of—

					(1)the Department of the Interior;

					(2)the Department of the Treasury; and

					(3)the Department of Justice.

					(d)Postal

			 servicesThe Commission may

			 use the United States mail in the same manner and under the same conditions as

			 other Federal agencies.

				(e)GiftsThe Commission may accept, use, and dispose

			 of gifts or donations of services or property to the same extent and under the

			 same conditions as other Federal agencies.

				206.Commission personnel

			 matters

				(a)Compensation of

			 members

					(1)Non-Federal

			 employeesA member of the

			 Commission who is not an officer or employee of the Federal Government shall be

			 compensated at a rate equal to the daily equivalent of the annual rate of basic

			 pay prescribed for level IV of the Executive Schedule under section 5315 of

			 title 5, United States Code, for each day (including travel time) during which

			 the member is engaged in the performance of the duties of the

			 Commission.

					(2)Federal

			 employeesA member of the

			 Commission who is an officer or employee of the Federal Government shall serve

			 without compensation in addition to the compensation received for the services

			 of the member as an officer or employee of the Federal Government.

					(b)Travel

			 expensesA member of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for an employee of an agency under subchapter

			 I of chapter 57 of title 5, United States Code, while away from home or regular

			 place of business of the member in the performance of the duties of the

			 Commission.

				(c)Staff

					(1)In

			 generalThe Chairperson may,

			 without regard to the civil services laws (including regulations), appoint and

			 terminate an executive director and such other additional personnel as are

			 necessary to enable the Commission to perform the duties of the

			 Commission.

					(2)Confirmation of

			 executive directorThe

			 employment of an executive director shall be subject to confirmation by the

			 Commission.

					(3)Compensation

						(A)In

			 generalExcept as provided in

			 subparagraph (B), the Chairperson may fix the compensation of the executive

			 director and other personnel without regard to the provisions of chapter 51 and

			 subchapter III of title 5, United States Code, relating to classification of

			 positions and General Schedule pay rates.

						(B)Maximum rate of

			 payThe rate of pay for the

			 executive director and other personnel shall not exceed the rate payable for

			 level V of the Executive Schedule under section 5316 of title 5, United States

			 Code.

						207.Exemption from

			 FACA

				The Federal Advisory Committee Act (5

			 U.S.C. App.) shall not apply to the Commission if all hearings of the

			 Commission are held open to the public.

				208.Authorization of

			 appropriations

				There are authorized to be appropriated

			 such sums as are necessary to carry out this title.

				209.Termination of

			 commission

				The Commission and the authority of the

			 Commission under this title shall terminate on the date that is 3 years after

			 the date on which the Commission holds the initial meeting of the

			 Commission.

				IIIIndian Trust Asset Management Demonstration

			 Project Act

			301.Short title

				This title may be cited as the

			 Indian Trust Asset Management

			 Demonstration Project Act of 2005.

				302.DefinitionsIn this title:

				(1)ProjectThe term Project means the

			 Indian trust asset management demonstration project established under section

			 303(a).

				(2)Other Indian

			 tribeThe term other

			 Indian tribe means an Indian tribe that—

					(A)is federally recognized;

					(B)is not a section 131 Indian tribe;

			 and

					(C)submits an application under section

			 303(c).

					(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

				(4)Section 131

			 Indian tribeThe term

			 section 131 Indian tribe means any Indian tribe that is

			 participating in the demonstration project under section 131 of title III,

			 division E of the Consolidated Appropriations Act, 2005 (Public Law 108–447;

			 118 Stat. 2809).

				303.Establishment of

			 demonstration project; selection of participating Indian tribes

				(a)In

			 generalThe Secretary shall

			 establish and carry out an Indian trust asset management demonstration project,

			 in accordance with this title.

				(b)Selection of

			 participating Indian tribes

					(1)Section 131

			 Indian tribesA section 131

			 Indian tribe shall be eligible to participate in the Project if the section 131

			 Indian tribe submits to the Secretary an application under subsection

			 (c).

					(2)Other

			 tribes

						(A)In

			 generalAny other Indian

			 tribe shall be eligible to participate in the Project if—

							(i)the other Indian tribe submits to the

			 Secretary an application under subsection (c); and

							(ii)the Secretary approves the application of

			 the other Indian tribe.

							(B)Limitation

							(i)30 or fewer

			 applicantsIf 30 or fewer

			 other Indian tribes submit applications under subsection (c), each of the other

			 Indian tribes shall be eligible to participate in the Project.

							(ii)More than 30

			 applicants

								(I)In

			 generalIf more than 30 other

			 Indian tribes submit applications under subsection (c), the Secretary shall

			 select 30 other Indian tribes to participate in the Project.

								(II)PreferenceIn selecting other Indian tribes under

			 subclause (I), the Secretary shall give preference to other Indian tribes the

			 applications of which were first received by the Secretary.

								(3)Notice

						(A)In

			 generalThe Secretary shall

			 provide a written notice to each Indian tribe selected to participate in the

			 Project.

						(B)ContentsA notice under subparagraph (A) shall

			 include—

							(i)a statement that the application of the

			 Indian tribe has been approved by the Secretary; and

							(ii)a requirement that the Indian tribe shall

			 submit to the Secretary a proposed Indian trust asset management plan in

			 accordance with section 304.

							(c)Application

					(1)In

			 generalTo be eligible to

			 participate in the Project, an Indian tribe shall submit to the Secretary a

			 written application in accordance with paragraph (2).

					(2)RequirementsThe Secretary shall take into consideration

			 an application under this subsection only if the application—

						(A)includes a copy of a resolution or other

			 appropriate action by the governing body of the Indian tribe, as determined by

			 the Secretary, in support of or authorizing the application;

						(B)is received by the Secretary by the date

			 that is 180 days after the date of enactment of this Act; and

						(C)states that the Indian tribe is requesting

			 to participate in the Project.

						(d)DurationThe Project shall remain in effect for a

			 period of 8 years after the date of enactment of this Act.

				304.Indian trust asset

			 management plan

				(a)Proposed

			 plan

					(1)Submission

						(A)In

			 generalNot later than 120

			 days after the date on which an Indian tribe receives a notice from the

			 Secretary under section 303(b)(3), the Indian tribe shall submit to the

			 Secretary a proposed Indian trust asset management plan in accordance with

			 paragraph (2).

						(B)Time

			 limitations

							(i)In

			 generalExcept as provided in

			 clause (ii), any Indian tribe that fails to submit the Indian trust asset

			 management plan of the Indian tribe by the date specified in subparagraph (A)

			 shall no longer be eligible to participate in the Project.

							(ii)ExtensionThe Secretary shall grant an extension of

			 not more than 60 days to an Indian tribe if the Indian tribe submits a written

			 request for such an extension before the date described in subparagraph

			 (A).

							(2)ContentsA proposed Indian trust asset management

			 plan shall include provisions that—

						(A)identify the trust assets that will be

			 subject to the plan, including financial and nonfinancial trust assets;

						(B)establish trust asset management objectives

			 and priorities for Indian trust assets that are located within the reservation,

			 or otherwise subject to the jurisdiction, of the Indian tribe;

						(C)allocate trust asset management funding

			 that is available for the Indian trust assets subject to the plan in order to

			 meet the trust asset management objectives and priorities;

						(D)if the Indian tribe has contracted or

			 compacted functions or activities under the Indian Self-Determination and

			 Education Assistance Act (25 U.S.C. 450 et seq.) relating to the management of

			 trust assets—

							(i)identify the functions or activities that

			 are being performed by the Indian tribe under the contracts or compacts;

			 and

							(ii)describe the proposed management systems,

			 practices, and procedures that the Indian tribe will follow; and

							(E)establish procedures for nonbinding

			 mediation or resolution of any dispute between the Indian tribe and the United

			 States relating to the trust asset management plan.

						(3)Authority of

			 Indian tribes to develop systems, practices, and proceduresFor purposes of preparing and carrying out

			 a management plan under this section, an Indian tribe that has compacted or

			 contracted activities or functions under the Indian Self-Determination and

			 Education Assistance Act (25 U.S.C. 450 et seq.), for purposes of carrying out

			 the activities or functions, may develop and carry out trust asset management

			 systems, practices, and procedures that differ from any such systems,

			 practices, and procedures used by the Secretary in managing the trust assets if

			 the systems, practices, and procedures of the Indian tribe meet the

			 requirements of the laws, standards, and responsibilities described in

			 subsection (c).

					(4)Technical

			 assistance and informationThe Secretary shall provide to an Indian

			 tribe any technical assistance and information, including budgetary

			 information, that the Indian tribe determines to be necessary for preparation

			 of a proposed plan on receipt of a written request from the Indian

			 tribe.

					(b)Approval and

			 disapproval of proposed plans

					(1)Approval

						(A)In

			 generalNot later than 120

			 days after the date on which an Indian tribe submits a proposed Indian trust

			 asset management plan under subsection (a), Secretary shall approve or

			 disapprove the proposed plan.

						(B)Requirements

			 for disapprovalThe Secretary

			 shall approve a proposed plan unless the Secretary determines that—

							(i)the proposed plan fails to address a

			 requirement under subsection (a)(2);

							(ii)the proposed plan includes 1 or more

			 provisions that are inconsistent with subsection (c); or

							(iii)the cost of implementing the proposed plan

			 exceeds the amount of funding available for the management of trust assets that

			 would be subject to the proposed plan.

							(2)Action on

			 disapproval

						(A)NoticeIf the Secretary disapproves a proposed

			 plan under paragraph (1)(B), the Secretary shall provide to the Indian tribe a

			 written notice of the disapproval, including any reason why the proposed plan

			 was disapproved.

						(B)Action by

			 tribesAn Indian tribe the

			 proposed plan of which is disapproved under paragraph (1)(B) may resubmit an

			 amended proposed plan not later than 90 days after the date on which the Indian

			 tribe receives the notice under subparagraph (A).

						(3)Failure to

			 approve or disapproveIf the

			 Secretary fails to approve or disapprove a proposed plan in accordance with

			 paragraph (1), the plan shall be considered to be disapproved under clauses (i)

			 and (ii) of paragraph (1)(B).

					(4)Judicial

			 reviewAn Indian tribe may

			 seek judicial review of the determination of the Secretary in accordance with

			 subchapter II of chapter 5, and chapter 7, of title 5, United States Code

			 (commonly known as the Administrative Procedure Act) if—

						(A)the Secretary disapproves the proposed plan

			 of the Indian tribe under paragraph (1) or (3); and

						(B)the Indian tribe has exhausted any other

			 administrative remedy available to the Indian tribe.

						(c)Applicable

			 laws; standards; trust responsibility

					(1)Applicable

			 lawsAn Indian trust asset

			 management plan, and any activity carried out under the plan, shall not be

			 approved unless the proposed plan is consistent with—

						(A)all Federal treaties, statutes,

			 regulations, Executive orders, and court decisions that are applicable to the

			 trust assets, or the management of the trust assets, identified in the plan;

			 and

						(B)all tribal laws that are applicable to the

			 trust assets, or the management of trust assets, identified in the plan, except

			 to the extent that the laws are inconsistent with the treaties, statutes,

			 regulations, Executive orders, and court decisions referred to in subparagraph

			 (A).

						(2)StandardsSubject to the laws referred to in

			 paragraph (1)(A), an Indian trust asset management plan shall not be approved

			 unless the Secretary determines that the plan will—

						(A)protect trust assets from loss, waste, and

			 unlawful alienation;

						(B)promote the interests of the beneficial

			 owner of the trust asset;

						(C)conform, to the maximum extent practicable,

			 to the preferred use of the trust asset by the beneficial owner, unless the use

			 is inconsistent with a treaty, statute, regulation, Executive order, or court

			 decision referred to in paragraph (1)(A);

						(D)protect any applicable treaty-based

			 fishing, hunting and gathering, and similar rights relating to the use, access,

			 or enjoyment of a trust asset; and

						(E)require that any activity carried out under

			 the plan be carried out in good faith and with loyalty to the beneficial owner

			 of the trust asset.

						(3)Trust

			 responsibilityAn Indian

			 trust asset management plan shall not be approved unless the Secretary

			 determines that the plan is consistent with the trust responsibility of the

			 United States to the Indian tribe and individual Indians.

					(d)Termination of

			 plan

					(1)In

			 generalAn Indian tribe may

			 terminate an Indian trust asset management plan on any date after the date on

			 which a proposed Indian trust asset management plan is approved by providing to

			 the Secretary—

						(A)a notice of the intent of the Indian tribe

			 to terminate the plan; and

						(B)a resolution of the governing body of the

			 Indian tribe authorizing the termination of the plan.

						(2)Effective

			 dateA termination of an

			 Indian trust asset management plan under paragraph (1) takes effect on October

			 1 of the first fiscal year following the date on which a notice is provided to

			 the Secretary under paragraph (1)(A).

					305.Effect of

			 title

				(a)LiabilityNothing in this title, or a trust asset

			 management plan approved under section 304, shall independently diminish,

			 increase, create, or otherwise affect the liability of the United States or an

			 Indian tribe participating in the Project for any loss resulting from the

			 management of an Indian trust asset under an Indian trust asset management

			 plan.

				(b)Effect on other

			 lawsNothing in this title

			 amends or otherwise affects the application of any treaty, statute, regulation,

			 Executive order, or court decision that is applicable to Indian trust assets or

			 the management or administration of Indian trust assets, including the Indian

			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).

				(c)Trust

			 responsibilityNothing in

			 this title diminishes or otherwise affects the trust responsibility of the

			 United States to Indian tribes and individual Indians.

				IVFractional interest purchase and

			 consolidation program

			401.Fractional interest

			 programSection 213 of the

			 Indian Land Consolidation Act (25 U.S.C. 2212) is amended—

				(1)by redesignating subsection (d) as

			 subsection (h); and

				(2)by inserting after subsection (c) the

			 following:

					

						(d)Purchase of

				interests in fractionated Indian land

							(1)IncentivesIn acquiring an interest under this section

				in any parcel of land that includes undivided trust or restricted interests

				owned by not less than 20 separate individuals, as determined by the Secretary,

				the Secretary may include in the offered purchase price for the interest, in

				addition to fair market value, an amount not less than $100 and not to exceed

				$350, as an incentive for the owner to sell the interest to the

				Secretary.

							(2)Sale of all

				trust or restricted interestsIf an individual agrees to sell to the

				Secretary all trust or restricted interests owned by the individual, the

				Secretary may include in the offered purchase price, in addition to fair market

				value and the incentive described in paragraph (1), an amount not to exceed

				$2,000, as the Secretary determines to be appropriate, taking into

				consideration the avoided costs to the United States of probating the estate of

				the individual or an heir of the individual.

							(e)Certain parcels

				of highly fractionated Indian land

							(1)Definition of

				offereeIn this subsection,

				the term offeree does not include the Indian tribe that has

				jurisdiction over a parcel of land for which an offer is made.

							(2)Offer to

				purchase

								(A)In

				generalIf the Secretary

				determines that a tract of land consists of not less than 200 separate

				undivided trust or restricted interests, the Secretary may offer to purchase

				the interests in the tract, in accordance with this subsection, for an amount

				equal to the sum of—

									(i)the fair market value of the interests;

				and

									(ii)an additional amount, to be determined by

				the Secretary, not less than triple the fair market value of the

				interest.

									(B)RequirementThe Secretary shall make an offer under

				subparagraph (A) not later than 3 days before the date on which the Secretary

				mails a notice of the offer to the offeree under paragraph (3).

								(3)Notice of

				offer

								(A)In

				generalThe Secretary shall

				provide to an offeree, by certified mail to the last known address of the

				offeree, a notice of any offer to purchase land under this subsection.

								(B)InclusionsA notice under subparagraph (A) shall

				include in plain language, as determined by the Secretary—

									(i)the date on which the offer was

				made;

									(ii)the name of the offeree;

									(iii)the location of the tract of land

				containing the interest that is the subject of the offer;

									(iv)the size of the interest of the offeree,

				expressed in terms of a fraction or a percentage of the tract of land described

				in clause (iii);

									(v)the fair market value of the tract of land

				described in clause (iii);

									(vi)the fair market value of the interest of

				the offeree;

									(vii)the amount offered for the interest in

				addition to fair market value under paragraph (2)(A)(ii);

									(viii)a statement that the offeree shall be

				considered to have accepted the offer for the amount stated in the notice

				unless a notice of rejection form is deposited in the United States mail not

				later than 90 days after the date on which the offer is received; and

									(ix)a self-addressed, postage pre-paid notice

				of rejection form.

									(4)Treatment of

				offer

								(A)In

				generalAn offer made under

				this subsection shall be considered to be accepted by the offeree if—

									(i)the certified mail receipt for the offer is

				signed by the offeree; and

									(ii)the notice of rejection form described in

				paragraph (3)(B)(ix) is not deposited in the United States mail by the date

				that is 90 days after the date on which the offer is received.

									(B)RejectionAn offer made under this subsection shall

				be considered to be rejected by the offeree if—

									(i)the notice of rejection form described in

				paragraph (3)(B)(ix) is deposited in the United States mail by the date that is

				90 days after the date on which the offer is received; or

									(ii)the certified mail receipt for the offer is

				returned to the Secretary unsigned by the offeree.

									(5)Withdrawal of

				acceptance; notice

								(A)Withdrawal of

				acceptanceA person that is

				considered to have accepted an offer under paragraph (4)(A) may withdraw the

				acceptance by depositing in the United States mail a notice of withdrawal of

				acceptance form by the date that is 30 days after the date of receipt of the

				notice under subparagraph (B).

								(B)NoticeThe Secretary shall provide to any person

				that is considered to have accepted an offer under paragraph (4)(A), by

				certified mail, restricted delivery, to the last known address of the person, a

				preaddressed, postage prepaid withdrawal of acceptance form and a notice

				stating that—

									(i)the offer made to the person is considered

				to be accepted; and

									(ii)the person has the right to withdraw the

				acceptance by depositing in the United States mail the notice of withdrawal of

				acceptance form by the date that is 30 days after the date on which the notice

				was delivered to the person.

									(6)Notice of

				acceptance and right to appealThe Secretary shall provide to any person

				that has been served with a notice under paragraph (5)(B) and fails to withdraw

				the acceptance of the offer in accordance with paragraph (5)(A), by first class

				mail to the last known address of the person, a notice stating that—

								(A)the offer made to the person is considered

				to be accepted and not timely withdrawn; and

								(B)after exhausting all administrative

				remedies, the person may appeal any determination of the Secretary in

				accordance with paragraph (7).

								(7)Judicial

				reviewA person described in

				paragraph (6) may appeal any determination of the Secretary with respect

				to—

								(A)the number of owners of undivided interests

				in a tract of land required under paragraph (2);

								(B)the fair market value of a tract of land or

				interest in land;

								(C)the date on which a notice of rejection

				form was deposited in the United States mail under paragraph (4)(B)(i);

				or

								(D)the date on which a notice of withdrawal of

				acceptance form was deposited in the United States mail under paragraph

				(5)(A).

								(f)Offer to settle

				claims against the United States

							(1)In

				generalThe Secretary may

				make an offer to any individual owner (not including an Indian tribe) of a

				trust or restricted interest in a tract of land to settle any claim that the

				owner may have against the United States relating to the specific tract of land

				of which the interest is a part (not including a claim for an accounting

				described in title I of the Indian Trust

				Reform Act of 2005).

							(2)RequirementsAn offer to settle claims under this

				subsection shall—

								(A)be in writing;

								(B)be delivered to an individual owner by the

				Secretary in person or through first class mail; and

								(C)include—

									(i)the name of the individual owner;

									(ii)a description of the tract of land to which

				the offer relates;

									(iii)the amount offered to settle a claim of the

				individual owner;

									(iv)the manner and date by which the individual

				owner shall accept the offer;

									(v)a statement that the individual owner is

				under no obligation to accept the offer;

									(vi)a statement that the individual owner has

				the right to consult an attorney or other advisor before accepting the

				offer;

									(vii)a statement that acceptance of the offer by

				the individual owner will result in a full and final settlement of all claims,

				known and unknown, of the individual owner (including the heirs and assigns of

				the individual owner) against the United States relating to the tract of land

				identified in the offer; and

									(viii)a statement that the settlement proposed by

				the offer does not cover any claim for an accounting described in title I of

				the Indian Trust Reform Act of

				2005.

									(3)AcceptanceNo acceptance of an offer under this

				subsection shall be valid or binding on the individual owner unless the

				acceptance—

								(A)is in writing;

								(B)is signed by the individual owner;

								(C)is notarized; and

								(D)is attached to a copy of, or contains all

				material terms of, the offer to which the acceptance corresponds.

								(4)LimitationNo offer to purchase an interest under this

				section or any other provision of law shall be conditioned on the acceptance of

				an offer to settle a claim under this subsection.

							(5)Other

				lawsThe authority of the

				Secretary to settle claims under this subsection shall be in addition to, and

				not in lieu of, the authority of the Secretary to settle claims under any other

				provision of Federal law.

							(g)Borrowing from

				Treasury

							(1)Issuance of

				obligations

								(A)In

				generalTo the extent

				approved in annual appropriations Acts, the Secretary may issue to the

				Secretary of the Treasury obligations in such amounts as the Secretary

				determines to be necessary to acquire interests under this Act, subject to

				approval of the Secretary of the Treasury, and bearing interest at a rate to be

				determined by the Secretary of the Treasury, taking into consideration current

				market yields on outstanding marketable obligations of the United States of

				comparable maturities to the obligations.

								(B)LimitationThe aggregate amount of obligations under

				subparagraph (A) outstanding at any time shall not exceed

				$______.

								(2)Forms and

				denominationsThe obligations

				issued under paragraph (1) shall be in such forms and denominations, and

				subject to such other terms and conditions, as the Secretary of the Treasury

				may prescribe.

							(3)Repayment

								(A)In

				generalRevenues derived from

				land restored to the Tribe under this Act shall be used by the Secretary to pay

				the principal and interest on the obligations issued under paragraph

				(1).

								(B)Assurance of

				repaymentThe Secretary shall

				ensure, to the maximum extent possible, that the revenues described in

				subparagraph (A) provide reasonable assurance of repayment of the obligations

				issued under paragraph (1).

								(4)Authorization

				of appropriationsThere are

				authorized to be appropriated to the Secretary for each fiscal year beginning

				after the date of enactment of this subsection such sums as are necessary to

				cover any difference between—

								(A)the total amount of repayments of principal

				and interest on obligations issued to the Secretary of the Treasury under

				paragraph (1) during the previous fiscal year; and

								(B)the total amount of repayments described in

				subparagraph (A) that were contractually required to be made to the Secretary

				of the Treasury during that fiscal year.

								(h)Receipt of

				payments have no impact on benefits under other Federal programsThe receipt of a payment by an offeree

				under this title shall not be—

							(1)subject to Federal or State income tax;

				or

							(2)treated as benefits or otherwise taken into

				account in determining the eligibility of the offeree for, or the amount of

				benefits under, any other Federal program, including the social security

				program, the medicare program, the medicaid program, the State children's

				health insurance program, the food stamp program, or the Temporary Assistance

				for Needy Families

				program.

							.

				VRestructuring Bureau of Indian Affairs and

			 Office of Special Trustee

			501.PurposeThe purpose of this title is to ensure a

			 more effective and accountable administration of duties of the Secretary of the

			 Interior with respect to providing services and programs to Indians and Indian

			 tribes, including the management of Indian trust resources.

			502.DefinitionsIn this title:

				(1)BureauThe term Bureau means the

			 Bureau of Indian Affairs.

				(2)OfficeThe term Office means the

			 Office of Trust Reform Implementation and Oversight referred to in section

			 503(c).

				(3)SecretaryThe term Secretary means the

			 Secretary of the Interior.

				(4)Under

			 SecretaryThe term

			 Under Secretary means the individual appointed to the position of

			 Under Secretary for Indian Affairs, established by section 503(a).

				503.Under secretary for

			 Indian affairs

				(a)Establishment

			 of positionThere is

			 established in the Department of the Interior the position of Under Secretary

			 for Indian Affairs, who shall report directly to the Secretary.

				(b)Appointment

					(1)In

			 generalExcept as provided in

			 paragraph (2), the Under Secretary shall be appointed by the President, by and

			 with the advice and consent of the Senate.

					(2)ExceptionThe officer serving as the Assistant

			 Secretary for Indian Affairs on the date of enactment of this Act may assume

			 the position of Under Secretary without appointment under paragraph (1)

			 if—

						(A)the officer was appointed as Assistant

			 Secretary for Indian Affairs by the President by and with the advice and

			 consent of the Senate; and

						(B)not later than 180 days after the date of

			 enactment of this Act, the Secretary approves the assumption.

						(c)DutiesIn addition to the duties transferred to

			 the Under Secretary under sections 504 and 505, the Under Secretary, acting

			 through an Office of Trust Reform Implementation and Oversight, shall—

					(1)carry out any activity relating to trust

			 fund accounts and trust resource management of the Bureau (except any activity

			 carried out under the Office of the Special Trustee for American Indians before

			 the date on which the Office of the Special Trustee is abolished), in

			 accordance with the American Indian Trust Fund Management Reform Act of 1994

			 (25 U.S.C. 4001 et seq.);

					(2)develop and maintain an inventory of Indian

			 trust assets and resources;

					(3)coordinate with the Special Trustee for

			 American Indians to ensure an orderly transition of the functions of the

			 Special Trustee under section 505;

					(4)supervise any activity carried out by the

			 Department of the Interior, including—

						(A)to the extent that the activities relate to

			 Indian affairs, activities carried out by—

							(i)the Commissioner of Reclamation;

							(ii)the Director of the Bureau of Land

			 Management; and

							(iii)the Director of the Minerals Management

			 Service; and

							(B)intergovernmental relations between the

			 Bureau and Indian tribal governments;

						(5)to the maximum extent practicable,

			 coordinate activities and policies of the Bureau with activities and policies

			 of—

						(A)the Bureau of Reclamation;

						(B)the Bureau of Land Management; and

						(C)the Minerals Management Service;

						(6)provide for regular consultation with

			 Indians and Indian tribes that own interests in trust resources and trust fund

			 accounts;

					(7)manage and administer Indian trust

			 resources in accordance with any applicable Federal law;

					(8)take steps to protect the security of data

			 relating to individual Indian and Indian tribal trust accounts; and

					(9)take any other measure the Under Secretary

			 determines to be necessary with respect to Indian affairs.

					504.Transfer of

			 functions of Assistant Secretary for Indian Affairs

				(a)Transfer of

			 functionsThere is

			 transferred to the Under Secretary any function of the Assistant Secretary for

			 Indian Affairs that has not been carried out by the Assistant Secretary as of

			 the date of enactment of this Act.

				(b)Determinations

			 of certain functions by the Office of Management and BudgetIf necessary, the Office of Management and

			 Budget shall make any determination relating to the functions transferred under

			 subsection (a).

				(c)Personnel

			 provisions

					(1)AppointmentsThe Under Secretary may appoint and fix the

			 compensation of such officers and employees as the Under Secretary determines

			 to be necessary to carry out any function transferred under this

			 section.

					(2)RequirementsExcept as otherwise provided by law—

						(A)an officer or employee described in

			 paragraph (1) shall be appointed in accordance with the civil service laws;

			 and

						(B)the compensation of the officer or employee

			 shall be fixed in accordance with title 5, United States Code.

						(d)Delegation and

			 assignment

					(1)In

			 generalExcept as otherwise

			 expressly prohibited by law or otherwise provided by this section, the Under

			 Secretary may—

						(A)delegate any of the functions transferred

			 to the Under Secretary by this section and any function transferred or granted

			 to the Under Secretary after the date of enactment of this Act to such officers

			 and employees of the Office as the Under Secretary may designate; and

						(B)authorize successive redelegations of such

			 functions as the Under Secretary determines to be necessary or

			 appropriate.

						(2)DelegationNo delegation of functions by the Under

			 Secretary under this section shall relieve the Under Secretary of

			 responsibility for the administration of the functions.

					(e)ReorganizationThe Under Secretary may allocate or

			 reallocate any function transferred under this section among the officers of

			 the Office, and establish, consolidate, alter, or discontinue such

			 organizational entities in the Office, as the Under Secretary determines to be

			 necessary or appropriate.

				(f)RulesThe Under Secretary may prescribe, in

			 accordance with the provisions of chapters 5 and 6 of title 5, United States

			 Code, such rules and regulations as the Under Secretary determines to be

			 necessary or appropriate to administer and manage the functions of the

			 Office.

				(g)Transfer and

			 allocations of appropriations and personnel

					(1)In

			 generalExcept as otherwise

			 provided in this section, the personnel employed in connection with, and the

			 assets, liabilities, contracts, property, records, and unexpended balances of

			 appropriations, authorizations, allocations, and other funds employed, used,

			 held, arising from, available to, or to be made available in connection with,

			 the functions transferred by this section, subject to section 1531 of title 31,

			 United States Code, shall be transferred to the Office.

					(2)Unexpended

			 fundsUnexpended funds

			 transferred pursuant to this subsection shall be used only for the purposes for

			 which the funds were originally authorized and appropriated.

					(h)Incidental

			 transfers

					(1)In

			 generalThe Director of the

			 Office of Management and Budget, at any time the Director may provide, may make

			 such determinations as are necessary with regard to the functions transferred

			 by this section, and make such additional incidental dispositions of personnel,

			 assets, liabilities, grants, contracts, property, records, and unexpended

			 balances of appropriations, authorizations, allocations, and other funds held,

			 used, arising from, available to, or to be made available in connection with

			 such functions, as are necessary, to carry out this section.

					(2)Termination of

			 affairsThe Director of the

			 Office of Management and Budget shall provide for the termination of the

			 affairs of all entities terminated by this section and for any further measures

			 and dispositions as are necessary to effectuate the purposes of this

			 section.

					(i)Effect on

			 personnel

					(1)In

			 generalExcept as otherwise

			 provided by this section, the transfer pursuant to this section of full-time

			 personnel (except special Government employees) and part-time personnel holding

			 permanent positions shall not cause any such employee to be separated or

			 reduced in grade or compensation for a period of at least 1 year after the date

			 of transfer of the employee under this section.

					(2)Executive

			 Schedule positionsExcept as

			 otherwise provided in this section, any person who, on the day preceding the

			 date of enactment of this Act, held a position compensated in accordance with

			 the Executive Schedule prescribed in chapter 53 of title 5, United States Code,

			 and who, without a break in service, is appointed to a position in the Office

			 having duties comparable to the duties performed immediately preceding such

			 appointment shall continue to be compensated in the new position at not less

			 than the rate provided for the previous position, for the duration of the

			 service of the person in the new position.

					(3)Termination of

			 certain positionsPositions

			 whose incumbents are appointed by the President, by and with the advice and

			 consent of the Senate, the functions of which are transferred by this title,

			 shall terminate on the date of enactment of this Act.

					(j)SeparabilityIf a provision of this section or the

			 application of this section to any person or circumstance is held invalid,

			 neither the remainder of this section nor the application of the provision to

			 other persons or circumstances shall be affected.

				(k)TransitionThe Under Secretary may use—

					(1)the services of the officers, employees,

			 and other personnel of the Assistant Secretary for Indian Affairs relating to

			 functions transferred to the Office by this section; and

					(2)funds appropriated to the functions for

			 such period of time as may reasonably be needed to facilitate the orderly

			 implementation of this section.

					(l)ReferencesAny reference in a Federal law, Executive

			 order, rule, regulation, delegation of authority, or document relating to the

			 Assistant Secretary for Indian Affairs, with respect to functions transferred

			 under this section, shall be deemed to be a reference to the Under

			 Secretary.

				(m)Recommended

			 legislationNot later than

			 180 days after the effective date of this title, the Under Secretary, in

			 consultation with the appropriate committees of Congress and the Director of

			 the Office of Management and Budget, shall submit to Congress any

			 recommendations relating to additional technical and conforming amendments to

			 Federal law to reflect the changes made by this section.

				(n)Effect of

			 section

					(1)Continuing

			 effect of legal documentsAny

			 legal document relating to a function transferred by this section that is in

			 effect on the date of enactment of this Act shall continue in effect in

			 accordance with the terms of the document until the document is modified or

			 terminated by—

						(A)the President;

						(B)the Under Secretary;

						(C)a court of competent jurisdiction;

			 or

						(D)operation of Federal or State law.

						(2)Proceedings not

			 affectedThis section shall

			 not affect any proceeding (including a notice of proposed rulemaking, an

			 administrative proceeding, and an application for a license, permit,

			 certificate, or financial assistance) relating to a function transferred under

			 this section that is pending before the Assistant Secretary on the date of

			 enactment of this Act.

					505.Office of Special

			 Trustee for American Indians

				(a)TerminationNotwithstanding sections 302 and 303 of the

			 American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4042;

			 4043), the Office of Special Trustee for American Indians shall terminate on

			 the effective date of this section.

				(b)Transfer of

			 functionsThere is

			 transferred to the Under Secretary any function of the Special Trustee for

			 American Indians that has not been carried out by the Special Trustee as of the

			 effective date of this section.

				(c)Determinations

			 of certain functions by the Office of Management and BudgetIf necessary, the Office of Management and

			 Budget shall make any determination relating to the functions transferred under

			 subsection (b).

				(d)Personnel

			 provisions

					(1)AppointmentsThe Under Secretary may appoint and fix the

			 compensation of such officers and employees as the Under Secretary determines

			 to be necessary to carry out any function transferred under this

			 section.

					(2)RequirementsExcept as otherwise provided by law—

						(A)any officer or employee described in

			 paragraph (1) shall be appointed in accordance with the civil service laws;

			 and

						(B)the compensation of such an officer or

			 employee shall be fixed in accordance with title 5, United States Code.

						(e)Delegation and

			 assignment

					(1)In

			 generalExcept as otherwise

			 expressly prohibited by law or otherwise provided by this section, the Under

			 Secretary may—

						(A)delegate any of the functions transferred

			 to the Under Secretary under this section and any function transferred or

			 granted to the Under Secretary after the effective date of this section to such

			 officers and employees of the Office as the Under Secretary may designate;

			 and

						(B)authorize successive redelegations of the

			 functions as are necessary or appropriate.

						(2)DelegationNo delegation of functions by the Under

			 Secretary under this section shall relieve the Under Secretary of

			 responsibility for the administration of the functions.

					(f)ReorganizationThe Under Secretary may allocate or

			 reallocate any function transferred under subsection (b) among the officers of

			 the Office, and establish, consolidate, alter, or discontinue such

			 organizational entities in the Office as the Under Secretary determines to be

			 necessary or appropriate.

				(g)RulesThe Under Secretary may prescribe, in

			 accordance with the provisions of chapters 5 and 6 of title 5, United States

			 Code, such rules and regulations as the Under Secretary determines to be

			 necessary or appropriate to administer and manage the functions of the

			 Office.

				(h)Transfer and

			 allocations of appropriations and personnel

					(1)In

			 generalExcept as otherwise

			 provided in this section, the personnel employed in connection with, and the

			 assets, liabilities, contracts, property, records, and unexpended balances of

			 appropriations, authorizations, allocations, and other funds employed, used,

			 held, arising from, available to, or to be made available in connection with

			 the functions transferred by this section, subject to section 1531 of title 31,

			 United States Code, shall be transferred to the Office.

					(2)Unexpended

			 fundsUnexpended funds

			 transferred pursuant to this subsection shall be used only for the purposes for

			 which the funds were originally authorized and appropriated.

					(i)Incidental

			 transfers

					(1)In

			 generalThe Director of the

			 Office of Management and Budget, at any time the Director may provide, may make

			 such determinations as are necessary with regard to the functions transferred

			 by this section, and make such additional incidental dispositions of personnel,

			 assets, liabilities, grants, contracts, property, records, and unexpended

			 balances of appropriations, authorizations, allocations, and other funds held,

			 used, arising from, available to, or to be made available in connection with

			 such functions, as are necessary, to carry out this section.

					(2)Termination of

			 affairsThe Director of the

			 Office of Management and Budget shall provide for the termination of the

			 affairs of all entities terminated by this section and for any further measures

			 and dispositions as are necessary to effectuate the purposes of this

			 section.

					(j)Effect on

			 personnel

					(1)In

			 generalExcept as otherwise

			 provided by this section, the transfer pursuant to this section of full-time

			 personnel (except special Government employees) and part-time personnel holding

			 permanent positions shall not cause any such employee to be separated or

			 reduced in grade or compensation for a period of at least 1 year after the date

			 of transfer of the employee under this section.

					(2)Executive

			 Schedule positionsExcept as

			 otherwise provided in this section, any person who, on the day preceding the

			 effective date of this section, held a position compensated in accordance with

			 the Executive Schedule prescribed in chapter 53 of title 5, United States Code,

			 and who, without a break in service, is appointed to a position in the Office

			 having duties comparable to the duties performed immediately preceding such

			 appointment, shall continue to be compensated in the new position at not less

			 than the rate provided for the previous position, for the duration of the

			 service of the person in the new position.

					(3)Termination of

			 certain positionsPositions

			 the incumbents of which are appointed by the President, by and with the advice

			 and consent of the Senate, and the functions of which are transferred by this

			 title, shall terminate on the effective date of this section.

					(k)SeparabilityIf a provision of this section or the

			 application of this section to any person or circumstance is held invalid,

			 neither the remainder of this section nor the application of the provision to

			 other persons or circumstances shall be affected.

				(l)TransitionThe Under Secretary may use—

					(1)the services of the officers, employees,

			 and other personnel of the Special Trustee relating to functions transferred to

			 the Office by this section; and

					(2)funds appropriated to those functions for

			 such period of time as may reasonably be needed to facilitate the orderly

			 implementation of this section.

					(m)ReferencesAny reference in a Federal law, Executive

			 order, rule, regulation, delegation of authority, or document relating to the

			 Special Trustee, with respect to functions transferred under this section,

			 shall be deemed to be a reference to the Under Secretary.

				(n)Recommended

			 legislationNot later than

			 180 days after the effective date of this title, the Under Secretary, in

			 consultation with the appropriate committees of Congress and the Director of

			 the Office of Management and Budget, shall submit to Congress any

			 recommendations relating to additional technical and conforming amendments to

			 Federal law to reflect the changes made by this section.

				(o)Effect of

			 section

					(1)Continuing

			 effect of legal documentsAny

			 legal document relating to a function transferred by this section that is in

			 effect on the effective date of this section shall continue in effect in

			 accordance with the terms of the document until the document is modified or

			 terminated by—

						(A)the President;

						(B)the Under Secretary;

						(C)a court of competent jurisdiction;

			 or

						(D)operation of Federal or State law.

						(2)Proceedings not

			 affectedThis section shall

			 not affect any proceeding (including a notice of proposed rulemaking, an

			 administrative proceeding, and an application for a license, permit,

			 certificate, or financial assistance) relating to a function transferred under

			 this section that is pending before the Special Trustee on the effective date

			 of this section.

					(p)Effective

			 dateThis section shall take

			 effect on December 31, 2008.

				506.Hiring

			 preferenceIn appointing or

			 otherwise hiring any employee to the Office, the Under Secretary shall give

			 preference to Indians in accordance with section 12 of the Act of June 8, 1934

			 (25 U.S.C. 472).

			507.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			VIAudit of Indian trust funds

			601.Audits and

			 reports

				(a)Financial

			 statements and internal control report

					(1)Financial

			 statementsFor each fiscal

			 year beginning after the enactment of this Act, the Secretary of Interior shall

			 prepare financial statements for individual Indian, Indian tribal, and other

			 Indian trust accounts in accordance with generally accepted accounting

			 principles of the Federal Government.

					(2)Internal

			 control reportConcurrently

			 with the financial statements under by paragraph (1), the Secretary shall

			 prepare an internal control report that—

						(A)establishes the responsibility of the

			 Secretary for establishing and maintaining an adequate internal control

			 structure and procedures for financial reporting under this Act; and

						(B)assesses the effectiveness of the internal

			 control structure and procedures for financial reporting under subparagraph (A)

			 during the preceding fiscal year.

						(b)Independent

			 external auditor

					(1)In

			 generalThe Comptroller

			 General of the United States shall enter into a contract with an independent

			 external auditor to conduct an audit and prepare a report in accordance with

			 this subparagraph.

					(2)Audit

			 reportAn independent

			 external auditor shall submit to the Committee on Indian Affairs of the Senate,

			 and make available to the public, an audit of the financial statements under

			 subsection (a)(1) in accordance with—

						(A)generally accepted auditing standards of

			 the Federal Government; and

						(B)the financial audit manual jointly issued

			 by the Government Accountability Office and the Council on Integrity and

			 Efficiency of the President.

						(3)Attestation and

			 reportIn conducting the

			 audit under paragraph (2), the independent external auditor shall attest to,

			 and report on, the assessment of internal controls made by the Secretary under

			 subsection (a)(2)(B).

					(4)Payment for

			 audit and report

						(A)Transfer of

			 fundsOn request of the

			 Comptroller General, the Secretary shall transfer to the Government

			 Accountability Office from funds made available for administrative expenses of

			 the Department of Interior the amount requested by the Comptroller General to

			 pay for an annual audit and report.

						(B)Credit to

			 account

							(i)In

			 generalThe Controller

			 General shall credit the amount of any funds transferred under subparagraph (A)

			 to the account established for salaries and expenses of the Government

			 Accountability Office.

							(ii)AvailabilityAny amount credited under clause (i) shall

			 be made available on receipt, without fiscal year limitation, to cover the full

			 costs of the audit and report.

							602.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 title.

			

